            Case 1:21-mc-00457-KPF Document 4 Filed 06/03/21 Page 1 of 2




Daniel W. Levy                            One Manhattan West
Direct Dial: (212) 402-9412           395 Ninth Avenue, 50th Floor              Telephone: (212) 402-9400
E-mail: dlevy@mckoolsmith.com            New York, NY 10001                      Facsimile: (212) 402-9444


                                            June 2, 2021


By ECF
The Honorable Katherine Polk Failla

                                                                     MEMO ENDORSED
United States District Judge
Southern District of New York
40 Centre Street, Room 2103
New York, New York 10007

          Re:       ABC v. DEF
                    21 Misc. 457 (KPF)
                    related to 21 Civ. 4975 and 21 Misc. 460 (PGG)

Dear Judge Failla:

         This firm represents Plaintiffs in the above-referenced matters.

       Consistent with Section 9.C.ii of your Honor’s Individual Rules of Practices in Civil
Cases, Plaintiff respectfully submit this letter-motion seeking leave to maintain this case under
seal and to file a document under seal.

        21 Misc. 457 (KPF) is a miscellaneous proceeding by which Plaintiffs seek to register a
judgment entered by another District Court pursuant to 28 U.S.C. § 1963. The purpose of
registering the judgment is so that it may be enforced in this District.

       Plaintiffs seek permission to maintain this case under seal and to register the judgment
under seal, pending further order of the Court.

       Plaintiffs do so at the direction of the Clerk’s Office, which originally entered the
information associated with the parties identified and thereafter modified it to reflect the caption
as ABC v. DEF.

        The reason for sealing the registration of the judgment and the docket is because
Plaintiffs seek to enforce the judgment by means of a civil action that has itself been filed under
seal. 21 Civ. 4795 is the civil matter by which Plaintiffs seek to enforce the judgment.

        Plaintiffs obtained permission of the Court, sitting in Part 1, to file 21 Civ. 4795 under
seal by means of a separate miscellaneous action. See 21 Misc. 460 (PGG), Order, dated May
26, 2021 (ECF No. 2).



                                           McKool Smith
                                   A Professional Corporation • Attorneys
            Austin | Dallas | Houston | Los Angeles | Marshall | New York | Washington, DC
4817-7676-5677
          Case 1:21-mc-00457-KPF Document 4 Filed 06/03/21 Page 2 of 2


The Honorable Katherine Polk Failla
June 2, 2021
Page 2

      The reasons for sealing Plaintiffs’ civil case are set out in detail in Plaintiffs’
Memorandum of Law in support of its application to file a civil case under seal. See 21 Misc.
460 (PGG), Memorandum of Law, dated May 25, 2021 (ECF No. 1-3).

        In short and consistent with the reasons that the related civil action was permitted to be
filed under seal, the judgment should be registered under seal and the docket sealed to prevent
the dissipation of assets against which Plaintiffs seek to enforce the judgment and the frustration
of Plaintiffs’ efforts to enforce the judgment against assets held on behalf of terrorist-related
entities.

       Plaintiffs submit that the District Judge to whom 21 Civ. 4795 is eventually assigned can
administer any unsealing of both underlying miscellaneous actions, either in whole or in part,
that may be appropriate at a later date.

      Consistent with Section 9.C.ii, the judgment to be registered is filed under seal
contemporaneously with this letter-motion and electronically related to this letter-motion.

       Plaintiffs’ counsel remains ready to answer questions to assist the Court in ruling on this
application.

                                              Respectfully submitted,

                                                     /s/

                                              Daniel W. Levy

Plaintiffs’ motion to maintain 21 Misc. 457 under seal
and to register the judgment under seal, pending further
order of the Court, is GRANTED

Pending further order of the Court, the Viewing Level
for access to the docket for 21 Misc. 457, case
information, and all documents shall be set to Ex Parte
such that access is restricted to Plaintiffs and court
personnel

SO ORDERED:




________________________________
The Honorable Katherine Polk Failla
United States District Judge

June 3, 2021
New York, New York
